DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 11/04/2021.
B.	Claims 1, 3, 6-24 remains pending.


Continued Examination Under 37 CFR 1.114
C.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
2.	Claims 1, 3, 6-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milan, Joe et al. (US Pub. 20170351668), herein referred to as “Milan” in view of Sebastian, William B. et al. (US Pub. 2017/0091983 A1), herein referred to as “Sebastian”.

As for claims 1 and 15, Milan teaches. A method and corresponding apparatus for displaying information, the method comprising: generating an interface object in a virtual space (fig.3 virtual space 64 displays three-dimensional interface objects termed as clusters) wherein the virtual space comprises first, second and third dimensions (par.7 clusters are three-dimensional);
and displaying the information by changing a shape and an orientation of the interface object (par.40: a HUD that logically overlays the spine groups 49 placed within the visualization 54 and which provides controls for navigating, exploring and searching the cluster space, as further described below with reference to FIGS. 4A-C. The HUD is projected over a potentially complex or dense scene, such as the cluster groups 49 projected from the virtual three-dimensional space, and provides labeling and focusing of select clusters. Focus is provided through a set of zoom, pan and pin controls, as further described below with reference to FIGS. 
6A-D.);

wherein the information comprises: stimulant-information on an at least one stimulant; and temporal-information on time, status, or progress (par.96 display statistics about the interface objects, clusters), and wherein the shape of the interface object relates to the stimulant-information: at least the first dimension of the interface object relates to the temporal-information: (par.33: The individual documents 17, 20, 26, 29 include all forms and types of structured and unstructured data, including electronic message stores, 

the displaying of the temporal-information further comprises adjusting the orientation of the interface object along the first dimension (par.77, controls for orientation of the 3d sphere of cluster of items).

Milan does not specifically teach that the first dimension to show a passage of temporal-information; however in the same field of endeavor Sebastian teaches displaying information using an interface object presented in the first, second and third dimension (display on user interface fig. 11b 3D playback of content in first second and third dimension); generating the interface object in a virtual space wherein the virtual space comprises first, second and the third dimension and displaying information by changing a shape and orientation of the interface object in the first, second and the third dimension (par.45 user is able to manipulate within a 3d space contextual emitted particles representing information about at least music being played back); the displaying of the temporal-information further comprises rotating the orientation of the 

[0045]
Some implementations also permit control of one or more modules via one or more GUIs. FIG. 9 shows an illustrative portion of a GUI 900 for building and controlling parameter control modules 210 for an illustrative visual music instrument, according to various embodiments. As illustrated, each parameter control module 210 can include inputs and/or outputs that enable linking of the parameter control modules 210 with each other to generate respective parameter stack outputs 220. For example, a “DefaultSimpleEmitter” control module 210 a can define control parameters of a particle system emitter. The emitter control parameters can include, for example, a 3D rendering position and orientation of the respective particle emitter (e.g., a six-axis position and orientation definition), a spin profile of the respective particle emitter (e.g., whether and to what extent the emitter spins around a stationary or moving axis), a reflection value of the respective particle emitter (e.g., whether the emitter is reflected over an axis, a distance from the reflection axis, a number of axes and reflections, etc.), and/or any other suitable emitter control parameters. In the illustrated visual music instrument construct, the single emitter instance emits six different sets of particles, each having its own stack of parameter controls (one such stack is shown as reference 910). In one such stack of particle parameter controls, particles are emitted according to a “DefaultMutiRing” control 210 b, and each emitted particle is affected in a programmable fashion by a “Physics” control 210 d and an “Orbiter” 210 e control and is rendered according to a predefined particle “pattern” control 210 f. Those and/or other particle parameter controls can affect color profiles of the particles (e.g., particle colors, particle color palates, how color changes over the particles' life, etc.), shape profiles of particles (e.g., particle shapes, textures, patterns, how shape changes over the particles' life, etc.), sizes the particles (e.g., absolute and/or relative sizes, how sizes change over the particles' life), gravitational profiles of the particles (e.g., how the particles are impacted by physics, etc.), spin profiles of the particles (e.g., whether each particle spins, speed of spin, axis of spin, randomness of spin, how spin changes over the particles' life, etc.), lifetime profiles of the respective plurality of particles (e.g., when each particle appears and disappears, how long the particles remain visible after being emitted, etc.), density profiles of the particles (e.g., how many particles are emitted at a time, etc.), and/or any other suitable particle parameter controls.

It would have been obvious to one or ordinary skill in the art before the effective fling date of the claimed invention to combine Sebastian into Milan because Sebastian 

As for claim 3, Milan teaches.    The method of claim 2, wherein a stimulant affects at least one human sense of the group of a visual, auditory, tactile, gustatory, olfactory, vestibular, or proprioceptive sense (par.33: The individual documents 17, 20, 26, 29 include all forms and types of structured and unstructured data, including electronic message stores, such as word processing documents, electronic mail (email) folders, Web pages, and graphical or multimedia data).


As for claim 6, Milan teaches.    The method of claim 1, wherein the interface object is represented by a plurality of particles and wherein the shape of the interface object is mutable (fig.4a shows what can be rendered as 3D sphere as identified in optional displaying of data figure 3 to render clusters of data each data represented as an arbitrary objects which can be termed particle).

As for claim 7, Milan teaches.    The method of claim 6, wherein an entirety or a subset of the plraultiy of particles comprise at least one element of the group of color, shape, 

As for claim 8, Milan teaches.    The method of claim 7, wherein the at least one element of the entirety or the subset of the plurality of particles relates to the information (par.33 structured data represented by graphical dots in the cluster as shown in figure 4a).

As for claim 9, Milan teaches.    The method of claim 1, further comprising projecting the interface object on an at least one two-dimensional display (fig.3-4a shows 3d or 2d rendering).

As for claim 10, Milan teaches.    The method of claim 1, wherein the shape of the interface object is mutable and further comprising manipulating the shape and the orientation of the interface object based on an at least one input (par.40 user inputs controls for navigating; fig.4a shows what can be rendered as 3D sphere as identified in optional displaying of data figure 3 to render clusters of data each data represented as an arbitrary objects which can be termed particle).).

As for claim 11, Milan teaches.    The method of claim 10, wherein the changing or manipulating the orientation of the interface object further comprises adjusting a pitch, roll, yaw, size, perspective, or location of the interface object in a virtual space (par.76 orientation controls to navigate the 3d sphere of cluster data).



As for claim 13, Milan teaches.    The method of claim 12, further comprising displaying additional information related to the action by changing the shape and the orientation of the interface object (par.70 gives example of user inputting onto HUD of controls to change what cluster items are shown at a given point during navigating the set of data represented by the different clusters and par.44 the user is able to change the perspective and the shape of the user interface clusters are updated).

As for claim 14, Milan teaches.    A non-transitory machine-readable medium storing a program causing a computer to execute a graphical user interface for displaying information according to the method of claim 1 (par.42 storage medium).


As for claim 16, Milan teaches.    The apparatus of claim 15, wherein the input and the output interfaces are in connection with a touchscreen display (par.35 any known generic computing environment is realized and noted).

As for claim 17, Milan teaches.    A vehicle comprising the apparatus of claim 15 (par.35 any known generic computing environment is realized and noted; substitution into a specific environment with absence of functionality is interpreted within this claim).

As for claim 18, Milan teaches.    The method of claim 10:
wherein the stimulant-information comprises information on a transmission of the at least one stimulant (par.33: The individual documents 17, 20, 26, 29 include all forms and types of structured and unstructured data, including electronic message stores, such as word processing documents, electronic mail (email) folders, Web pages, and graphical or multimedia data);

wherein the interface object is a spherical cloud represented by a plurality of particles, a particle comprising properties including a color, shape, speed, dynamic of motion, and brightness, a particle further comprising including a location of the particle on a second and a third dimension of the interface object, the particle relating to the information on the at least one stimulant (par.63; shape, color and brightness; par.33 graphic and multimedia representation; par.75 movement visualized (dynamic of motion, speed); fig.4a shows locational relationship of clustered information), wherein the displaying of the information further comprises adjusting the orientation of the plurality of particles along diameters the of the interface object in the second and the third dimensions; and

the properties of the plurality of particles, and wherein the manipulating of the interface object triggers an action related to the information that the interface object is displaying (par.49 various examples of actions that can be invoked on the cluster of data).


 .

As for claim 20, Milan teaches.    The method of claim 18 where the stimulant is a climate (par.33: The individual documents 17, 20, 26, 29 include all forms and types of structured and unstructured data, including electronic message stores, such as word processing documents, electronic mail (email) folders, Web pages, and graphical or multimedia data);
.

As for claim 21, Milan teaches.    The method of claim 18 where the stimulant is a sound (par.33: The individual documents 17, 20, 26, 29 include all forms and types of structured and unstructured data, including electronic message stores, such as word processing documents, electronic mail (email) folders, Web pages, and graphical or multimedia data).

As for claim 22, Milan teaches.    The method of claim 10: wherein the at least one stimulant of the stimulant-information comprises an at least one service provided by an intelligent personal assistant (par.33: The individual documents 17, 20, 26, 29 include 

wherein the interface object is a spherical cloud represented by a plurality of particles, a particle comprising properties including a color, shape, speed, dynamic of motion, and brightness, a particle further comprising including a location of the particle on a
second and a third dimension of the interface object, the particle relating to the information on the at least one stimulant (par.63; shape, color and brightness; par.33 graphic and multimedia representation; par.75 movement visualized (dynamic of motion, speed); fig.4a shows locational relationship of clustered information),

wherein the displaying of the information further comprises changing the orientation of the plurality of particles along the second and the third dimensions (par.70 HUD controls for changing the current view of the sphere (3d as in fig.3 or 2d as in fig. 4a); and

the properties of the plurality of particles, and wherein the manipulating of the interface object triggers an action related to the information that the interface object is displaying (par.49 various examples of actions that can be invoked on the cluster of data).

As for claim 23, Milan teaches.    The method of claim 6: wherein the information comprises a plurality of classifications of stimulant-information, wherein one of a 

and the method further comprising mutating the shape of the interface object to the one shape relating to the one stimulant-information based on a switch of the classification (par.40 a garbage can in which to dispose of selected concepts).

As for claim 24, Milan teaches.    The method of claim 1 wherein displaying the information further comprises changing a background of the virtual space (fig.19 and 20 shows a different in background graphics).


(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).




Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 6-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    211
    564
    media_image1.png
    Greyscale